Case 2:17-cv-11910-MAG-DRG ECF No. 457-78 filed 10/23/18   PageID.12161   Page 1 of
                                      5




          EXHIBIT 18
           Redacted per Court's Order ECF 338
Case 2:17-cv-11910-MAG-DRG    ECF No.
        Case 4:17-cv-01021-KOB-JHE    457-78 filed
                                   Document  15-1 10/23/18   PageID.12162
                                                   Filed 11/06/17           Page 2 of
                                                                  Page 2 of 5
                                         5


                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ALABAMA
                                        MIDDLE DIVISION

      HussainALKINANI
            Petitioner


                                                           Case No. 4:17-cv-01021-KOB-JHE

     John E. Kelly, et al.,
            Respondents


                                         DECLARATION


     I, Bryan S. Pitman, declare under penalty of perjury the following:

      1. I am employed as a Supervisory Detention and Deportation Officer (SDDO) with the
         United States Department of Homeland Security (DHS), United States Immigration
         and Customs Enforcement (ICE) in the New Orleans Field Office. I am currently
         assigned to the Etowah County Detention Center (ECDC), in Gadsden, Alabama.

     2. In my capacity as a SDDO, I supervise the deportation officer having docket control
         over Hussain Habash AL KINANFs case. Hussain Habash AL KINANI, identified
         as "Petitioner," has been assigned alien registration number A             .

     3. I have reviewed the file for the Petitioner and this declaration is based on that review,
         information obtained from other individuals employed by ICE, and information
         obtained from DHS records.


     4. Petitioner is a native and citizen of Iraq. On September 12, 1997, Petitioner was
         paroled into the United States at New York City, NY as a refugee with permission to
         remain until December 31, 1999.

      5. On April 21, 2000, Petitioner was arrested by the Chattanooga Police Department in
         Chattanooga, Tennessee for Driving under the Influence 2nd.
         On May 9, 2001, Petitioner was arrested by the Catoosa County Sheriffs Office in
         Ringgold, Georgia for Driving while license was suspended or revoked. On May 22,
         2001, Catoosa County Georgia Probate Court found Petitioner guilty for Driving
         while license suspended or revoked.

         On June 23, 2001, Petitioner was arrested by Dalton Police Department in Dalton,
         Georgia for Driving under the Influence of Alcohol. On June 25, 2001, Petitioner
         was found guilty in Dalton Municipal Court and sentenced to 4 days confinement; 12
         months probation; and $1120 fine.
Case 2:17-cv-11910-MAG-DRG
        Case 4:17-cv-01021-KOB-JHE
                              ECF No.
                                   Document
                                      457-78 filed
                                             15-1 10/23/18
                                                   Filed 11/06/17
                                                             PageID.12163
                                                                  Page 3 of 5
                                                                            Page 3 of
                                         5


      8. On December 6, 2001, Petitioner was arrested by Dalton Police Department for
         Probation Violation. On December 7,2001, Petitioner was sentenced to 5 days
         confinement and continued on original probation or parole order.

      9. On January 2, 2007, Petitioner was arrested by the Chattanooga Police Department in
         Chattanooga, Tennessee for Possession of Marijuana, Possession of Cocaine,
         Possession of Ecstasy, and a Registration Violation.

      10. August 4, 2011, Petitioner was arrested by the Catoosa County Sheriffs Office in
          Ringgold, Georgia for the sale of a Schedule I or II Controlled Substance and Use of
          Communication Facility in Commission of a felony Involving Controlled Substances.

      11. On September 8, 2011, Petitioner was arrested by U.S. Marshal Service in
          Chattanooga, Tennessee, for Dangerous Drugs.

      12. On November 21, 2016, Petitioner was convicted in the U.S. District Court, Eastern
         District of Tennessee, of Conspiracy to Distribute Narcotics and money laundering,
         and sentenced to 36 months of supervised release.

      13. On November 22, 2016, Petitioner was arrested by ICE/ERO Oakdale, LA, and was
          issued a Notice to Appear (1-862) charging him as removable under §
          212(a)(2)(A)(i)(II); 212(a)(2)(C); and 212(a)(2)(I)(i) of the Immigration and
          Nationality Act.

      14. On December 8, 2016, Petitioner was ordered removed to Iraq by an Immigration
          Judge (IJ) in Oakdale, LA. Petitioner did not reserve the right to appeal. At no time
          did Petitioner seek asylum or withholding of removal under the Convention against
         Torture.


     15. January 11, 2017, Petitioner was booked out of the LaSalle Detention Facility in Jena,
         Louisiana and transferred to the Etowah County Detention Center (ECDC) in
         Gadsden, Alabama.

     16. On January 12, 2017, a Travel Document (TD) request packet was sent to the Iraq
         Consulate General in Washington, D.C., and on January 26, 2017, Petitioner was
         served a Notice of File Custody Review, a Warning for Failure to Depart (1-229); and
         an instruction sheet


     17. On February 27, 2017, Petitioner was afforded a 90 day Post Order Custody Review
         (POCR) by the Field Office and a decision to continue detention was issued on March
         4, 2017, based on a significant likelihood of removal in the reasonably foreseeable
         future.


     18. On June 13, 2017, Petitioner was afforded a POCR by Headquarters Removal and
         International Operations unit (HQRIO) in Washington, D.C. and a decision to
         continue detention was sent to Florence, Arizona to be served on the Petitioner.
Case 2:17-cv-11910-MAG-DRG
        Case 4:17-cv-01021-KOB-JHE
                              ECF No.
                                   Document
                                      457-78 filed
                                             15-1 10/23/18
                                                   Filed 11/06/17
                                                             PageID.12164
                                                                  Page 4 of 5
                                                                            Page 4 of
                                         5



      19. On June 15, 2017, Petitioner filed a habeas with the United States District Court
         Northern District of Alabama Middle Division.


      20. On June 19, 2017, Petitioner was transferred from the Etowah County Detention
          Center in Gadsden, Alabama to the LaSalle Detention Facility in Jena, Louisiana.

      21. On June 20, 2017, Petitioner was transferred from the LaSalle Detention Facility in
          Jena, Louisiana to the Alexandria Staging Facility in Alexandria, Louisiana.

     22. On June 21, 2017, Petitioner was transferred from the Alexandria Staging Facility in
         Alexandria, Louisiana to the Florence Staging Facility in Florence, Arizona for
         removal to Iraq.

     23. On June 22, 2017, Petitioner was transferred from the Florence Staging Facility in
         Florence, Arizona to the Florence Correctional Facility in Florence, Arizona. The
         Petitioner was scheduled to be removed to Iraq on an ICE charter flight set to depart
         the United States in the end of June of 2017.

     24. On June 26, 2017, the District Court in Detroit, Michigan issued a temporary
         restraining order barring ICE/ERO Detroit from removing Iraqi nationals to Iraq and
         that order was expanded to prohibit such removals nationwide. The case is Hamarna,
         et al v. AdduccU No. 17-11910 (E.D. Mich, filed June 15, 2017). But for the
         Hamama case, Petitioner would have been removed to Iraq.

     25. Iraq has issued travel documents for individuals who have voluntarily opted out of the
         putative class from Hamama.

     26. On August 2, 2017, Petitioner was transferred from the Florence Correctional Facility
         in Florence, Arizona to the Florence Staging Facility in Florence, Arizona and on
         August 3, 2017, Petitioner was transferred from the Florence Staging Facility to the
         LaSalle Detention Facility in Jena, Louisiana.

     27. On September 6, 2017, Petitioner was afforded a POCR by HQRIO in Washington,
         District of Columbia and a decision to continue detention was issued on September
         26, 2017, based on a significant likelihood of removal in the reasonably foreseeable
         future.


     28. On October 12, 2017, Petitioner was served a notice of class membership, which
         included a Know Your Rights informational sheet and a voluntary removal packet
         that contained procedures to opt out of the putative class from Hamama, et al v.
         AdduccU No. 17-11910 (E.D. Mich, filed June 15, 2017).

     29. On October 23, 2017, Petitioner was transferred from the LaSalle Detention Facility
         in Jena, Louisiana to the Pine Prairie Correctional Center in Pine Prairie, Louisiana,
         where he is currently being detained.
Case 2:17-cv-11910-MAG-DRG
        Case 4:17-cv-01021-KOB-JHE
                              ECF No.
                                   Document
                                      457-78 filed
                                             15-1 10/23/18
                                                   Filed 11/06/17
                                                             PageID.12165
                                                                  Page 5 of 5
                                                                            Page 5 of
                                         5




      30. Hamama et al. v. Adducci, No. 17-11910 (E.D. Mich, filed June 15, 2017) sets forth
          requirements for the Government to serve putative class members their alien file (A-
          file) and record of proceedings (ROP). Petitioner will be served with a copy of his A
          file soon. My understanding is that the Department of Justice's Executive Office for
          Immigration Review (EOIR) is responsible for production of the ROP. Once the
          putative class member has been served, he or she has 90 days to file a Motion to
          Reopen with the Executive Office for Immigration Review (EOIR). If a Motion to
          Reopen is not filed with EOIR within 90 days after the A-file and ROP have been
          served, the Iraqi national will no longer be considered a putative class member of
          Hamama, et al. v. Adducci, No. 17-11910 (E.D. Mich, filed June 15, 2017) and the
          Stay of Removal for the Iraqi national will be lifted.

     31. Based upon this officer's experience and expertise, I believe that ICE will remove
         Petitioner to Iraq in the reasonably foreseeable future once the Stay of Removal for
         Iraqi nationals is dismissed or the Plaintiff is removed from the class.

     32. The Government of Iraq has already demonstrated its willingness to accept back Iraqi
         nationals with final orders of removal from the United States.


     I hereby declare under penalty of perjury that the above/gfat^ments are trup-anThqprrect to
     the best of my knowledge and belief.

             my o 6 2017
                 Date                                      Bryan S. Pitman, SDDO
                                                              IS/ICE/ERO
                                                           Gadsden, Alabama
